           Case 1:18-vv-00269-UNJ Document 28 Filed 10/24/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0269V
                                   Filed: September 19, 2018
                                         UNPUBLISHED


    WILLIAM B. STRICKLAND and
    CHRISTINA M. STRICKLAND, on                              Special Processing Unit (SPU);
    behalf of E.S.,                                          Ruling on Entitlement; Concession;
                                                             Table Injury; Tetanus Diphtheria
                        Petitioners,                         acellular Pertussis (Tdap) Vaccine;
    v.                                                       Hepatitis B (Hep B) Vaccine;
                                                             Haemophilus influenzae type b (Hib)
    SECRETARY OF HEALTH AND                                  Vaccine; Polio Inactivated Virus (IPV)
    HUMAN SERVICES,                                          Vaccine; Pneumococcal Conjugate
                                                             Vaccine; Brachial Neuritis; Shoulder
                       Respondent.                           Injury


John Wesley Frost, II, Frost Van den Boom & Smith, P.A., Barstow, FL, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On February 21, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioners alleges that E.S. suffered Parsonage-Turner Syndrome, also
known as brachial neuritis, and/or a shoulder injury as a result of Diphtheria Tetanus
acellular Pertussis (“DTaP”), Hepatitis B, Haemophilus influenza type b (“Hib”), Polio
Inactivated Virus (“IPV”), and Pneumococcal Conjugate vaccinations administered on



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Case 1:18-vv-00269-UNJ Document 28 Filed 10/24/18 Page 2 of 2



September 6, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.
        On September 17, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Respondent states that the Division of Injury Compensation Programs,
Department of Health and Human Services has concluded that E.S. suffered a Table
injury under the Vaccine Act. Id. at 9. Specifically, respondent agrees that E.S.
suffered brachial neuritis, the onset of which occurred within two to twenty-eight days
following his September 6, 2016 DTaP vaccination Id. Respondent further agrees that
E.S.’s medical records show that he suffered the sequela of his injury for more than six
months after vaccination and has met the statutory requirements for entitlement to
compensation. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master
